Citation Nr: 1760797	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-01 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1978 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to the benefit currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing in March 2017 to present testimony on the issue on appeal.  

In hearing testimony provided in March 2017, the Veteran appears to raise the issue of an increased rating for his service-connected low back degenerative disc disease with left hip and left buttock pain.  Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claims form prescribed by the Secretary, which is available online or at the local Regional Office.  The Veteran is advised that if he wishes to open a new claim, he must do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development must be performed before the Board may adjudicate this claim on appeal.  

The Veteran seeks a TDIU rating based upon his service-connected disabilities, primarily due to his low back degenerative disk disease with left hip and left buttock pain according to hearing testimony provided in March 2017.  He has further asserted that his service-connected low back disability has increased in severity since his last VA spine examination in May 2014.  Hearing transcript, March 2017.  

In order to establish entitlement to TDIU, VA must accurately identify the current nature of the impact the Veteran's service-connected disabilities have on his ability to obtain and follow a gainful occupation.  To this end, a clear picture of the symptoms experienced, and the functional limitations presented by those symptoms, including those stemming from his service-connected low back disability must be documented in the medical record.  A contemporaneous examination is required.  

The Board notes that prior to March 28, 2017, service connection was in effect for disabilities of the low back, right leg, right ankle, and left knee.  These disabilities stem from a single accident during service for the purposes of application of 38 C.F.R. § 4.16(a)(2), and as such constitutes one 60 percent disability for the purpose of meeting the basic threshold requirement for a schedular TDIU.  After March 28, 2017 service connection was also in effect for major depressive disorder rated as 70 percent disabling.  

To be clear, the ultimate question of whether a Veteran is capable of securing or following substantially gainful employment to warrant a TDIU rating is a legal determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  However, it is within the Board's discretion to determine the need for additional development when dealing with the combined effects of multiple service-connected conditions.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board.").  In this case, in light of the lack of sufficient evidence on record regarding the current functional effects of the Veteran's service-connected disabilities with regard to his ability to secure or follow substantially gainful employment, the Board finds that a remand is warranted prior to adjudication on the issue of the Veteran's entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any VA treatment records not already of record. 

2.  Send the Veteran's claims file to a vocational rehabilitation specialist, or other appropriate professional of similar expertise, to assess the impact that symptoms of the Veteran's service-connected disabilities have, individually and collectively, on the Veteran's ability to perform occupational tasks, including both sedentary and physical actions.  

To the extent possible, the specialist should conduct a thorough review of the entire claims file and personally interview and observe the Veteran, identifying the types of occupational tasks that the Veteran can and cannot do given the symptoms described and exhibited.  

The specialist is asked to identify these occupational limitations based on two periods of time:

	i.  Before March 28, 2017, considering all symptoms of the Veteran's service-connected low back degenerative disk disease with left hip and left buttock pain, right leg fracture residuals with one inch shortening, right ankle peroneal nerve deficit, and left knee arthritis with pain.  

	ii. After March 28, 2017, considering all symptoms of the above service-connected disabilities, plus the Veteran's service-connected major depressive disorder.

The specialist should provide a description, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, of the impact the service-connected disabilities have on the Veteran's employability in light of his education, training, and work history.  

The claims file and a copy of this REMAND must be made available to the specialist for review in conjunction with the assessment.  The specialist is requested to review all pertinent records associated with the claims file, including the Veteran's VA examination reports, medical records, and lay statements.  All pertinent symptomatology and findings must be reported in detail.  

In rendering the requested description of functional impairment, the specialist must be aware that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a particular basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and occupational principles involved would be of considerable assistance to the Board.
3.  Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC), then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





